Citation Nr: 1620063	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  10-40 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Indianapolis, Indiana, Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015, the Board granted service connection for diabetes mellitus, type II, and coronary artery disease.  This grant was effectuated in a June 2015 rating decision, which assigned initial ratings and effective dates for these disabilities.  Also in June 2015, the Board remanded the issues of peripheral neuropathy of the bilateral lower extremities and bilateral eye disorder for further development.

In a November 2015 rating decision, the Veteran was granted service connection for peripheral neuropathy of the bilateral lower extremities, each rated 10 percent effective March 26, 2009.  To date, there is no indication that the Veteran has initiated an appeal of any downstream issue so there is no peripheral neuropathy issue currently before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  


FINDING OF FACT

The Veteran has not had a disability of either eye, within the meaning of VA regulation, at any time from contemporaneous to when he filed his current claim to the present.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral eye disability have not all been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in May 2009.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided a relevant examination in October 2015, in compliance with the June 2015 remand.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered an opinion as to the nature of the claimed disability, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes and VA has complied with the June 2015 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Analysis

The Veteran is seeking service connection for a bilateral eye disability.  Specifically, he has claimed that is service connected diabetes mellitus, type II, has affected his eyesight. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection can also be established for a condition which has been proximately caused or aggravated by a condition that is already service-connected - a theory of entitlement referred to as secondary service connection.  38 C.F.R. § 3.310(a) (2006).

There is no evidence in the record that he had or has other than refractive error of the eye.  Congenital or developmental defects, such as refractive error of the eyes, are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted.  38 C.F.R. § 3.303(c); see also 38 C.F.R. § 4.9; Beno v. Principi, 3 Vet. App. 439 (1992).

The Veteran's service treatment records show that he wore glasses at the time of his entrance into service.  See August 1964 Report of Medical History.  At the time of his separation from service, he was again noted to wear glasses for defective visual acuity, noting uncorrected distant vision of 20/200 vision in the right eye and 20/70 in the left eye.  See June 1986 Report of Medical Examination.

Since his separation from service, the record does not show that the Veteran had other than refractive error of the eyes.  Notably, he was specifically found not to have diabetic retinopathy in August 2008 after his diabetic eye examination, including a dilated fundoscopy.  Most recently, the October 2015 examination specifically found that the Veteran neither had then nor had he ever been diagnosed with an eye condition other than congenital or developmental errors of refraction.

The Veteran has not reported treatment for any other bilateral eye condition or a competent basis for why he believes he has a bilateral eye condition other than the documented refractive errors.  Evidence of record does not show that the Veteran has any medical expertise.  He is therefore a layperson when it comes to diagnosing medical conditions.  Whether a lay diagnosis is competent evidence depends on the condition at issue and the particular facts of the case.  

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The U.S. Court of Appeals for the Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the U.S. Court of Appeals for Veterans Claims has explained that non-expert witnesses are competent to report that which they have observed with their own senses and matters in the realm of knowledge of a layperson.  See Layno v. Brown, 6 Vet. App. 465 (1994).

It is commonly known that refractive errors of the eye result in visual impairment, which is the symptom reported by the Veteran.  Differentiation between refractive errors and disabilities for which service connection can be granted, like diabetic retinopathy, requires physical examination by a person with expertise in eye disorders.  A diagnosis of such a condition is not in the realm of knowledge of a layperson.  To the extent that the Veteran has implied that he has a bilateral eye disability within the meaning of VA regulation, his opinion is not competent evidence.  

For a disability to be service-connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present when the claim is adjudicated.); Romanowsky v. Shinseki, 26Vet. App. 289 (2013) (holding "that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency").

For the reasons stated above, the Board finds that the preponderance of evidence is against a grant of service connection for a bilateral eye disability.  Hence, his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral eye disorder is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


